          Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 1 of 23



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 In re:                                                    §
 VENTECH ENGINEERS LP et al.,                              §
                                                           §                    Case No. 17-33203
                               1
                    Debtors,                               §
                                                           §                  Jointly Administered
 RODNEY D. TOW, CHAPTER 7                                  §
 TRUSTEE FOR THE ESTATES OF                                §
 VENTECH ENGINEERS                                         §             Adversary No. 20 -________
 INTERNATIONAL LLC & VENTECH                               §
 ENGINEERS, LP,                                            §
                                                           §
                      Plaintiffs,                          §
                                                           §
 v.                                                        §
                                                           §
 FIVE STAR PROPERTIES                                      §
 BROADWAY LLC, VELOCYS, INC.,                              §
 KREG STANLEY, KEVIN STANLEY,                              §
 BILL STANLEY, JOHNNY VIRGIN,                              §
 IAN ANDERSON & DOES 1-10,                                 §
                                                           §
                     Defendants.                           §
                                                           §
                                                           §

                                                  COMPLAINT

         Plaintiff, Rodney D. Tow (the “Plaintiff” or “Trustee”) in his capacity as the chapter 7 trustee

for the estates of Ventech Engineers, LP (“Ventech”) and Ventech Engineers International LLC

(“Ventech International” and collectively with Ventech and the other affiliated debtors in the above-

referenced bankruptcy cases, the “Debtors” and each a “Debtor”) by and through counsel, Diamond



1         The names of the debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Ventech Engineers L.P. (0943); Ventech Engineers LLC (7644); Ventech Fabrication Services
LLC (6482); Ventech Engineers International LLC (5030); Ventech Energy LLC (1829); Ventech Engineers North
America LLC (7325); Ventech Engineers USA LLC (7499); Ventech Vessel Fabricators LLC (6525); Ventech Global
Projects, Inc. (9146); Ventech International Projects LLC (2187); Ventech Global Construction, LLC (0736); Ventech
Modular Fabricators LLC (2960); Ventech Refining Solutions LLC (6454); Ventech Plant Constructors LLC (5107);
Ventech Engineers & Fabricators, LLC (2106); Ventech Industrial Contractors, LLC (6482); Ventech XTL LLC (2500);
and Ventech XTL Oklahoma City LLC (5549).
         Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 2 of 23



McCarthy LLP, brings this adversary proceeding to recover $8,659,879.00 in addition to all other

awards in law and in equity granted by this Court including exemplary damages and attorney’s fees.

The Trustee alleges the following:

                                  JURISDICTION AND VENUE

        1.      This is an adversary proceeding brought under rule 7001 of the Federal Rules of

Bankruptcy Procedure relating to the chapter 7 cases In re Ventech Engineers LP, Case No. 17-33203

(Bankr. S.D. Tex., [Houston Div.]) and In re Ventech Engineers International LLC., Case No. 17-33210

(Bankr. S.D. Tex. [Houston Div.]). These bankruptcy cases are jointly administered under the

bankruptcy case styled as In re Ventech Engineers, L.P. et al., Case No. 17-33203 (Bankr. S.D. Tex.,

[Houston Div.]).

        2.      This Court has subject matter jurisdiction because this action relates to Ventech and

Ventech International’s bankruptcy cases. 28 U.S.C. § 1334(b).

        3.      This proceeding is “core.” 28 U.S.C. § 157(b)(2)(A), (E), (H), and/or (O).

        4.      This Court may enter final judgment or propose findings of fact and conclusions of

law in this action. 28 U.S.C. § 157(b)(1); Stern v. Marshall, 131 S. Ct. 2594, 2620 (2011).

        5.      Venue is proper under 28 U.S.C. § 1409(a).

        6.      This Court may grant the requested relief under sections 544, 548, and 550 of title 11

of the United States Code, 11 U.S.C. §§ 101–1532 (as amended, the “Bankruptcy Code”).

                                               PARTIES

        7.      Plaintiff is Rodney D. Tow, the duly authorized and acting chapter 7 trustee of the

estates of Ventech, Ventech International and certain affiliated debtors.

        8.      Debtor Ventech is a Delaware limited partnership. According to Ventech’s Statement

of Financial Affairs (Doc. 4, Case No. 17-33203), Ventech GP, LLC was its general partner.




                                                    2
         Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 3 of 23



        9.      Debtor Ventech International is a Texas limited-liability company according to

Ventech International’s Statement of Financial Affairs (Doc. No. 3, Case No. 17-33210).

        10.     Defendant Five Star Properties Broadway, LLC (“Five Star”) is a Texas limited-liability

company that may be served with process through its registered agent, Kevin Stanley, at 2414 Todville

Road, Seabrook, Texas 77586. According to the Texas Secretary of State’s office, Defendant Bill

Stanley is Five Star’s president.

        11.     Defendant Velocys, Inc. (“Velocys”) is a Delaware corporation, which may be served

through its registered agent, The Corporation Trust Company, Corporation Trust Center, 1209

Orange St., Wilmington DE, 19801.

        12.     Defendant Kreg Stanley was Debtor Ventech and Debtor Ventech International’s

director, located at 700 Oak Park Court, Friendswood, Texas, 77546.

        13.     Defendant Kevin Stanley was Debtor Ventech and Debtor Ventech International’s

director, located at 2414 Todville Road, Seabrook, Texas 77586.

        14.     Defendant Bill Stanley was Debtor Ventech and Debtor Ventech International’s

director, located at 12445B Park Shadow, Houston, Texas 77058.

        15.     Defendant Johnny Virgin was an officer of Ventech and Ventech International. He

may be served at 2128 Pebble Beach Dr., League City, TX 77573, or wherever he may be found.

        16.     Defendant Ian Anderson was an officer/director of Ventech and Ventech

International. He may be served at 48 Sugar Berry Circle, Houston, TX 77024, or wherever he may

be found.

        17.     Doe Defendants 1-10 include other officers and directors of Ventech and Ventech

International. Plaintiff will amend its pleadings should discovery reveal any other directors or officers

have liability arising from or related to any of the claims set forth below.




                                                    3
         Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 4 of 23



                                          BACKGROUND

        18.     Ventech would occasionally accept valuable equipment in lieu of cash payments from

financially distressed customers.

        19.     In lieu of cash payments from one financially distressed customer, PSI, Ventech

accepted a pre-owned oil crude & vacuum distillation unit known as “Ark City” and related equipment

in accord and satisfaction for due and outstanding accounts receivable totaling $8,000,000. In a letter

dated August 31, 2007, Ventech wrote to its customer:

                We cannot survive non-payment / late payments of $8MM, including
                the invoices I’ll send to PSI today. We want to still be in business to
                serve PSI when the project restarts, but if PSI does not / cannot pay,
                we may not be here to assist.

                We are searching for solutions to the problem. We hope the Ark City
                CDU/VDU can be sold relatively quickly and could generate $4MM,
                possible [sic] more. We also hope the Cat Poly could [sell] for $1MM,
                and one T/G for $1.5MM. We are searching for buyers.

        20.     Ventech engaged Viewpoint Energy, LLC to determine the fair market value of Ark

City so that it could accurately book the value of the asset on its audited financial statements.

Viewpoint Energy, LLC’s appraisal expertise included the valuation of oil-and-gas plants and

equipment for financial reporting purposes, as this excerpt from its website attests:




        21.     On March 11, 2013, Viewpoint released its valuation report and analysis that

determined Ark City’s fair-market value to be $8,973,550 – more than doubling Ventech’s own

estimation of Ark City’s fair-market value.




                                                   4
           Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 5 of 23




          22.   On March 28, 2016, Viewpoint updated its report and determined Ark City’s fair-

market value to be $5,082,877 as reflected in the following chart prepared by Viewpoint:




          23.   Independent auditors at Doeren Mayhew reviewed Viewpoint’s Ark City valuation

report.

          24.   On June 6, 2016, Doeren Mayhew auditors issued an independent auditor’s report

which incorporated Viewpoint’s fair-market-value determination in the audited financial statements.

In addition, independent auditors at Doeren Mayhew identified a separate reactor (the “Velocy

Reactor”) as an “asset” that Ventech valued at $3,577,002. Together with Ark City, Doeren Mayhew

accepted the value of these other assets at $8,659,879.




                                                  5
         Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 6 of 23




       25.     Regarding Ark City, Doeren Mayhew accepted the stated valuation in its 2016

independent report. The Doeren Mayhew working papers for the audit describe the assets and

valuation in some detail:




       26.     Notably, Doeren Mayhew confirmed that Ark City was valued the year prior (FY 2014)

at $7,945,000 and spoke with the appraiser, who confirmed that Ark City depreciated $2,862,123 due

to market conditions in FY 2015. Ventech’s 2014 tax returns reflect Viewpoint’s appraisal of Ark City

as $7,945,000 for FY 2014:




                                                 6
         Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 7 of 23




       27.     Consistent with the FY 2015 valuation, Defendant Bill Stanley signed the 2015 tax

returns for Ventech on August 8, 2016, listing $8,659,879 as the value of other equipment assets on

Schedule L, Line 6 of Form 1065, which is the sum of Ark City valuation and the valuation of the

Velocys Reactor, as confirmed by the independent auditors at Doeren Mayhew.

       28.     In addition to submitting tax returns that reflected the appraised value of Ark City,

Ventech submitted financial statements to its secured lender Bank of America, N.A. (“Bank of

America”) that reflected Viewpoint’s appraised value of Ark City and the value of the Velocys Reactor.

Kefalari Mason, the chief financial officer for Ventech and Ventech International, signed those

compliance certificates:




       29.     On Schedule 2 of Ventech’s compliance certificate, Ventech lists the value of the other

equipment as $8,659,879, the total value of Ark City and Velocys Reactor:


                                                  7
         Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 8 of 23




        30.     Accordingly, as late as September 30, 2016, Ventech claimed that it owned Ark City

valued at $5,082,877 and a Velocys Reactor valued at $3,577,002 (or $8,659,879 total).

        31.     Defendants’ actions and negligence, each individually and together in concert,

however, caused the $8,659,879 in assets to be removed from the company for less than reasonably

equivalent value to the detriment of Ventech and Ventech International.

        32.     On information and belief, Defendant Johnny Virgin at the direction of Defendant

Ian Anderson marketed the sale of Ark City for approximately one week.

        33.     On April 27, 2017, Ventech International sold Ark City to Defendant Five Star for

$32,723, nowhere close to the $5,082,877 valuation that Ventech submitted to its independent

auditors, the IRS, and its secured lender:




                                                 8
         Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 9 of 23



        34.     Defendant Bill Stanley was a director of Ventech and Ventech International as well as

the President of Defendant Five Star. Defendant Bill Stanley’s sons, Defendants Kreg and Kevin

Stanley, were also directors of Ventech and Ventech International. Defendant Kreg Stanley, actually

signed the Bill of Sale on behalf of the purchaser, Defendant Five Star:




        35.     On information and belief, Defendant Johnny Virgin, an officer of Ventech

International, ran the auction process that resulted in the grossly undervalued sale of Ark City. As a

Ventech International officer and procurement specialist, Defendant Johnny Virgin should have

exercised more care in marketing the asset and selling the asset at a price that reflected Ark City’s

value, as confirmed by expert appraisers, independent auditors, and as represented by Ventech

International to the IRS in tax returns and to Ventech’s secured lender in compliance certificates. On

information and belief, Defendant Ian Anderson, an officer/director of Ventech International,

directed and oversaw Johnny Virgin’s actions in the auction process.

        36.     Ventech International did not obtain a lien release from it secured lender Bank of

America in connection with the transfer of its interest in Ark City to Defendant Five Star.

        37.     On information and belief, on the date of the transfer of Ark City, Ventech

International (i) was insolvent, or became insolvent as a result thereof, (ii) was engaged or was about

to engage in a business or transaction for which the remaining assets were unreasonably small in

relation to its business or transaction; and/or (iii) intended to incur, or believed or reasonably should

have believed that it was incurring, debts beyond its ability to repay them.



                                                   9
        Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 10 of 23



        38.     Less than one month later, on May 26, 2017 (the “Petition Date”), Ventech filed its

voluntary petition for relief under chapter 7 of the Bankruptcy Code. On its SOFA, Ventech

misreported the sale of Ark City oil-and-gas rig as a sale of fabrication shop assets rather than the sale

of oil-and-gas equipment worth more than $5,000,000:




        39.     Regarding the Velocys reactor, Defendants actions and negligence (individually and

together in concert) caused Ventech and Ventech’s creditors to lose the value of an asset worth

$3,577,002.

        40.     On March 28, 2014, Lorrie Campbell-Debaylo wrote to Defendant Kreg Stanley and

Laura Hotard seeking an explanation as to why Ventech carried the Velocys Reactor valued at

$3,577,002 when apparently there were questions regarding its location and whether Ventech actually

owned the reactor:




                                                   10
         Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 11 of 23




         41.   On information and belief, Ventech did not have possession of the Velecoys Reactor;

instead, Ventech held a valuable contract interest in the fabrication of the Velocys Reactor. Ventech

kept the interest in the Velocys Reactor as an asset on its books for years. As late as September 30,

2016, Ventech showed the value of its interest in the Velocys Reactor as $3,577,002 in its compliance

certificate.

         42.   On information and belief, sometime between September 30, 2016 and December 31,

2016, when Ventech was struggling financially, Ventech transferred its interest in the Velocy Reactor,

valued at $3,577,002, to Velocys. Velocys’ own financial disclosures provide:




         43.   On information and belief, the transfer of the interest in the Velocys Reactor was to

the benefit of Envia Energy, LLC (“Envia”). Velocys own disclosures explain:




                                                 11
        Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 12 of 23




       44.     Ventech International served as the Engineering, Procurement, and Construction

(EPC) contractor for Envia. Envia is a joint venture with Velocys in which certain Stanley investment

vehicles owned an interest. For example, VPI LF-GTL, LLC and Ventech Project Investments, LP

owned 180,000 Series A Preferred Units in ENVIA Energy, LLC; 269,855 Series C Preferred Units,

and 269,855 Series C-1 Preferred Units in ENVIA Energy, LLC. Defendant Kevin Stanley, other

members of the Stanley family, and Cooper Investment Partners (a private equity investor of Ventech)

served as investors or directors of Envia or had a financial interest in Envia. Ian Anderson, Ventech’s

former CEO, explained the relationship:




       45.     On information and belief, on the date of the transfer of its interest in the Velocys

Reactor, Ventech (i) was insolvent, or became insolvent as a result thereof, (ii) was engaged or was

about to engage in a business or transaction for which the remaining assets were unreasonably small


                                                  12
        Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 13 of 23



in relation to its business or transaction; and/or (iii) intended to incur, or believed or reasonably should

have believed that it was incurring, debts beyond its ability to repay them.

     COUNT I: AVOIDANCE OF ARK CITY TRANSFER AGAINST TRANSFEREE
                        DEFENDANT FIVE STAR
                          11 U.S.C. § 548(a)(1)(A)

        46.      The Trustee re-alleges and fully incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

        47.      The transfer and any agreement by a debtor to make or allow such transfer made

within two years of the Petition Date are avoidable as fraudulent transfers under section 548 of the

Bankruptcy Code.

        48.      Under section 548(a)(1)(A) of the Bankruptcy Code, an actual fraudulent transfer is

made when there is an actual intent to hinder, delay, or defraud any entity to which the debtor was or

became indebted. Ventech International intended to hinder, delay or defraud its creditors by

transferring its interest in Ark City, which had been appraised at $5,082,877 for $32,723.00, to

Defendant Five Star where:

              a. The transfer occurred less than one month prior to Petition Date;

              b. Defendant Bill Stanley, as Ventech and Ventech International’s director and statutory

insider, signed Ventech’s tax returns, less than nine months prior to the Petition Date, reflecting Ark

City’s appraised fair market value of $5,082,877;

              c. Ventech International represented Ark City’s fair market value as $5,082,877, as late

as September 30, 2016, in compliance certificates to Bank of America to support representations of

compliance with its loan covenants;

              d. Defendant Kreg Stanley, as agent for Defendant Five Star, signed the Bill of Sale that

effectuated the transfer of Ventech International’s interest in Ark City to Defendant Five Star less

than one month prior to the Petition Date;



                                                    13
        Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 14 of 23



              e. Ventech International did not obtain a lien release from it secured lender Bank of

America in connection with the transfer of its interest in Ark City to Defendant Five Star; and

              f. Ventech International hindered the Trustee’s identification of the transfer of its

interest in Ark City by misrepresenting the sale of Ark City as part of the sale of fabrication shop

equipment and omitting material details of the transfer on its SOFA.

        49.      The Trustee is entitled to judgment avoiding the transfer of Ark City under

section 548(a)(1)(A) of the Bankruptcy Code.

        COUNT II: AVOIDANCE OF ARK CITY TRANSFER AGAINST TRANSFEREE
                            DEFENDANT FIVE STAR
                              11 U.S.C. § 548(a)(1)(B)

        50.      The Trustee re-alleges and fully incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

        51.      Ventech International’s transfer of Ark City to Defendant Five Star constitutes a

constructive fraudulent transfer under section 548(a)(1)(B) of the Bankruptcy Code. Specifically,

Ventech International received less than reasonably equivalent value in exchange for the transfer of

its interest in Ark City by receiving only $32,723 in exchange for Ark City that had an appraised value

of $5,082,877.

        52.      On the date of the transfer, Ventech International was insolvent, or became insolvent

as a result thereof; was engaged or was about to engage in business in which its property after the

transfer was unreasonably small capital; and/or intended to incur or believed it would incur debts that

it would be unable to repay.

        53.      The Trustee is entitled to judgment avoiding the transfer of Ark City under

section 548(a)(1)(B) of the Bankruptcy Code.




                                                  14
        Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 15 of 23



    COUNT III: AVOIDANCE OF ARK CITY TRANSFER AGAINST TRANSFEREE
                              DEFENDANT FIVE STAR
               11 U.S.C. § 544(b) and Tex. Bus. & Com. Code § 24.005(1)

        54.     The Trustee re-alleges and fully incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

        55.     Pursuant to section 544 of the Bankruptcy Code, the Trustee brings this claim on

behalf of the estate and its creditors under section 24.005(1) of the Texas Business and Commerce

Code, Tex. Bus. & Com. Code §§ 24.001-24.0012 (the “Texas Uniform Fraudulent Transfer Act” or

“TUFTA”).

        56.     Under section 24.005(1) of TUFTA, an actual fraudulent transfer is made when there

is an actual intent to hinder, delay, or defraud any creditor of debtor. Ventech International intended

to hinder, delay or defraud its creditors by transferring its interest in Ark City, which had been

appraised at $5,082,877, to Defendant Five Star where:

        a.      The transfer occurred less than one month prior to the Petition Date;

        b.      Defendant Bill Stanley, as Ventech and Ventech International’s director and statutory

insider, signed Ventech’s tax returns, less than nine months prior to the Petition Date, reflecting Ark

City’s appraised fair market value of $5,082,877;

        c.      Ventech International represented Ark City’s fair market value as $5,082,877, as late

as September 30, 2016, in compliance certificates to Bank of America to support representations of

compliance with its loan covenants;

        d.      Defendant Kreg Stanley, as agent for Defendant Five Star, signed the Bill of Sale that

effectuated the transfer of Ventech International’s interest in Ark City to Defendant Five Star less

than one month prior to the Petition Date;

        e.      Ventech International did not obtain a lien release from it secured lender Bank of

America in connection with the transfer of its interest in Ark City to Defendant Five Star; and



                                                    15
        Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 16 of 23



        f.      Ventech International hindered the Trustee’s identification of the transfer of its

interest in Ark City by misrepresenting the sale of Ark City as part of the sale of fabrication shop

equipment and omitting material details of the transfer on its SOFA.

        57.     A creditor exists for whom the Trustee can act whose claim arose before or within a

reasonable time after the occurrence of the transfer. TEX. BUS. & COM. CODE § 24.006(a). Ventech

International’s Schedule C lists numerous creditors who held undisputed, non-contingent, and

liquidated unsecured claims as of the Petition Date.

        58.     The Trustee is entitled to recover the value of the transfer from Defendant Five Star

along with pre- and post-judgment interest. TEX. BUS. & COM. CODE § 24.008.

        COUNT IV: AVOIDANCE OF ARK CITY TRANSFER AGAINST TRANSFEREE
                                 DEFENDANT FIVE STAR
                  11 U.S.C. § 544(b) and Tex. Bus. & Com. Code § 24.005(2)

        59.     The Trustee re-alleges and fully incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

        60.     Ventech International’s transfer of Ark City to Defendant Five Star constitutes a

constructive fraudulent transfer under section 24.005(2) of TUFTA.

        61.     The transfer of Ark City to Defendant Five Star was made for less than reasonably

equivalent value as Ventech International received only $32,723 in exchange for Ark City that had an

appraised value of $5,082,877.

        62.     On the date of the transfer, Ventech International (i) was engaged or was about to

engage in a business or transaction for which the remaining assets were unreasonably small in relation

to its business or transaction; or (ii) intended to incur, or believed or reasonably should have believed

that it was incurring, debts beyond its ability to repay them.

        63.     A creditor exists for whom the Trustee can act whose claim arose before or within a

reasonable time after the occurrence of the transfer. TEX. BUS. & COM. CODE § 24.006(a). Ventech



                                                   16
        Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 17 of 23



International’s Schedule C lists numerous creditors who held undisputed, non-contingent, and

liquidated unsecured claims as of the Petition Date.

        64.      The Trustee is entitled to recover the value of the transfer from Defendant Five Star

along with pre- and post-judgment interest. TEX. BUS. & COM. CODE § 24.008.

               COUNT V: AVOIDANCE OF REACTOR TRANSFER AGAINST
                       TRANSFEREE DEFENDANT VELOCYS
                              11 U.S.C. § 548(a)(1)(A)

        65.      The Trustee re-alleges and fully incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

        66.      The transfer and any agreement by a debtor to make or allow such transfer made

within two years of the Petition Date are avoidable as fraudulent transfers under section 548 of the

Bankruptcy Code.

        67.      Under section 548(a)(1)(A) of the Bankruptcy Code, an actual fraudulent transfer is

made when there is an actual intent to hinder, delay, or defraud any entity to which the debtor was or

became indebted. Ventech intended to hinder, delay or defraud its creditors by transferring its interest

in the Velocys Reactor to Defendant Velocys where:

              a. The transfer occurred less than nine months prior to its Petition Date;

              b. As late as September 30, 2016, Ventech showed the value of its interest in the Velocys

Reactor as $3,577,002 in its compliance certificate; and

              c. The transfer was to Velocys for the benefit of Envia in which the Stanley Defendants,

insiders of Ventech, had an economic interest.

        68.      The Trustee is entitled to judgment avoiding the transfer of Ventech’s interest in the

Velocys Reactor under section 548(a)(1)(A) of the Bankruptcy Code.




                                                   17
        Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 18 of 23



                   COUNTS VI: AVOIDANCE OF REACTOR TRANSFER AGAINST
                            TRANSFEREE DEFENDANT VELOCYS
                                    11 U.S.C. § 548(a)(1)(B)

        69.     The Trustee re-alleges and fully incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

        70.     Ventech’s transfer of its interest in the Velocys Reactor to Defendant Velocys

constitutes a constructive fraudulent transfer under section 548(a)(1)(B) of the Bankruptcy Code.

Specifically, Ventech received less than reasonably equivalent value in exchange for the transfer its

interest in the Velocys Reactor to Defendant Velocys because Ventech received nothing of value in

exchange for this transfer and Velocys booked revenue of $3,577,002 as a result of the transfer.

Velocys recognized that amount as revenue in 2016 and used it to benefit Envia in which the Stanley

Defendants, insiders of Ventech, had an economic interest.

        71.     On the dates of the transfer, the Ventech was insolvent, or became insolvent as a result

thereof; was engaged or was about to engage in business in which his property after the transfer was

unreasonably small capital; and/or intended to incur or believed it would incur debts that it would be

unable to repay.

        72.     The Trustee is entitled to judgment avoiding the transfer under section 548(a)(1)(B) of

the Bankruptcy Code.

              COUNT VII: AVOIDANCE OF REACTOR TRANSFER AGAINST
                        TRANSFEREE DEFENDANT VELOCYS
                 11 U.S.C. § 544(b) and Tex. Bus. & Com. Code § 24.005(1)

        73.     The Trustee re-alleges and fully incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

        74.     Pursuant to section 544 of the Bankruptcy Code, the Trustee brings this claim on

behalf of the estate and its creditors under section 24.005(1) of TUFTA.




                                                  18
         Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 19 of 23



        75.      Under section 24.005(1) of TUFTA, an actual fraudulent transfer is made when there

is an actual intent to hinder, delay, or defraud any creditor of debtor. Ventech intended to hinder,

delay or defraud its creditors by transferring its interest in the Velocy Reactor, which had been

appraised at $5,082,877, to Defendant Velocys where:

        a.       The transfer occurred less than nine months prior to its Petition Date when Ventech

was insolvent;

        b.       As late as September 30, 2016, Ventech showed the value of its interest in the Velocys

Reactor as $3,577,002 in its compliance certificate; and

        c.       The transfer was to Velocys for the benefit of Envia in which the Stanleys held a

financial interest.

        76.      A creditor exists for whom the Trustee can act whose claim arose before or within a

reasonable time after the occurrence of the transfer. TEX. BUS. & COM. CODE § 24.006(a). Ventech’s

Schedule C lists numerous creditors who held undisputed, non-contingent, and liquidated unsecured

claims as of the Petition Date.

        77.      The Trustee is entitled to recover the value of the transfer from Defendant Five Star

along with pre- and post-judgment interest. TEX. BUS. & COM. CODE § 24.008.



                 COUNT VIII: AVOIDANCE OF REACTOR TRANSFER AGAINST
                            TRANSFEREE DEFENDANT VELOCYS
                     11 U.S.C. § 544(b) and Tex. Bus. & Com. Code § 24.005(2)

        78.      The Trustee re-alleges and fully incorporates the allegations in the preceding

paragraphs as if fully set forth herein.

        79.      Ventech’s transfer of its interest in the Velocys Reactor constitutes a constructive

fraudulent transfer under section 24.005(2) of TUFTA.




                                                  19
         Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 20 of 23



        80.      The transfer to Defendant Velocys was made for less than reasonably equivalent value

because Ventech received nothing of value in exchange for this transfer and Velocys booked revenue

of $3,577,002 as a result of the transfer. Velocys recognized that amount as revenue in 2016 and used

it to benefit Envia in which the Stanley Defendants, insiders of Ventech, had an economic interest.

        81.      On the date of the transfer, Ventech (i) was engaged or was about to engage in a

business or transaction for which the remaining assets were unreasonably small in relation to its

business or transaction; or (ii) intended to incur, or believed or reasonably should have believed that

it was incurring, debts beyond its ability to repay them.

        82.      A creditor exists for whom the Trustee can act whose claim arose before or within a

reasonable time after the occurrence of the transfer. TEX. BUS. & COM. CODE § 24.006(a). Ventech’s

Schedule C lists numerous creditors who held undisputed, non-contingent, and liquidated unsecured

claims as of the Petition Date.

        83.      The Trustee is entitled to recover the value of the transfer from Defendant Velocys

along with pre- and post-judgment interest. TEX. BUS. & COM. CODE § 24.008.

                    COUNT IX: RECOVERY OF TRANSFERS AGAINST
                 TRANSFEREE DEFENDANTS FIVE STAR AND VELOCYS
                 11 U.S.C. §§ 544(B), 550(a)(1), and Tex. Bus. & Com. Code § 24.009

        84.      Plaintiff re-alleges and fully incorporates the allegations in the preceding paragraphs as

if fully set forth herein.

        85.      Under section 550(a) of the Bankruptcy Code, the Trustee may recover the transfer

from “the initial transferee of such transfer or the entity for whose benefit such transfer was made; or

any immediate or mediate transferee of such initial transferee.” 11 U.S.C. § 550(a).

        86.      Defendants Five Star and Velocys are either the initial transferee, the immediate

transfer of the initial transferee, or the beneficiary of the transfers outlined in Counts I-VIII.

Consequently, the Trustee is entitled to a judgment avoiding the transfer and awarding the Trustee a


                                                    20
         Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 21 of 23



money judgment in the amount of the transfer plus pre- and post-judgment interest from the

Defendants.

              COUNT X: BREACH OF FIDUCIARY DUTIES AGAINST DEFENDANTS
                    KREG STANLEY, KEVIN STANLEY & BILL STANLEY

        87.      Plaintiff realleges and fully incorporates the allegations in the preceding paragraphs as

if fully set forth herein.

        88.      Defendants Kreg, Kevin, and Bill Stanley were directors and statutory insiders of

Ventech and Ventech International and therefore owed fiduciary duties to Ventech and Ventech

International including a duty of care and a duty of loyalty.

        89.      Defendants Kreg Stanley, Kevin Stanley, and Bill Stanley breached their fiduciary

duties of care and loyalty by taking actions in furtherance, and filing to take actions to prevent, a self-

dealing transaction in which Ventech International transferred Ark City, an asset appraised at

$5,082,877, to Defendant Five Star for a mere $32,723.00. Defendants Kreg and Bill Stanley

participated in this self-dealing transaction for their own personal benefit and to the economic

detriment of Ventech International.

        90.      Defendant Kreg Stanley and Kevin Stanley breached their fiduciary duties of care and

of loyalty owed to Ventech by allowing Ventech’s interest in the Velocy Reactor, an interest valued at

$3,557,002, to be transferred to Velocys. The transfer was for their own personal benefit and to the

economic detriment of Ventech because the transfer of the Velocys Reactors was for the benefit of

Envia in which Kreg Stanley and Kevin Stanley held a financial interest together with Velocys.

                   COUNT XI: BREACH OF FIDUCIARY DUTY AGAINST
                       JOHNNY VIRGIN AND IAN ANDERSON

        91.      Plaintiff realleges and fully incorporates the allegations in the preceding paragraphs as

fully set forth herein.




                                                   21
        Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 22 of 23



        92.      Defendants Johnny Virgin and Ian Anderson were officers and/or directors of

Ventech and Ventech International. Johnny Virgin worked as head of procurement and Ian Anderson

oversaw Johnny Virgin.       As officers and/or directors of Ventech and Ventech International,

Defendants Johnny Virgin and Ian Anderson owed fiduciary duties to Ventech and Ventech

International.

        93.      As head of procurement and an officer of Ventech and Ventech International,

Defendant Johnny Virgin knew or should have known that Ark City had an appraised value of

$5,082,877. As the chief executive officer, Ian Anderson knew or should have known that Ark City

had an appraised value of $5,082,877.

        94.      Defendant Johnny Virgin and Ian Anderson breached their fiduciary duties when they

failed to use the care requisite of their positions when they ran an auction on Ark City that resulted in

its grossly undervalued sale to Defendant Five Star.

        95.      Defendant Johnny Virgin, at the direction of Defendant Ian Anderson, marketed the

sale of Ark City for approximately one week. This marketing effort is wholly inadequate for an asset

like Ark City and Johnny Virgin and Ian Anderson knew or should have known that such a short

marking period would be insufficient to realize the value Ark City.

        96.      By failing to properly market and auction the sale of Ark City, Defendant Johnny

Virgin and Defendant Ian Anderson breached the duties they owed to Ventech International and

caused damage to Ventech International in the amount of $5,050,154, the difference in the appraised

value of Ark City and the amount realized from the sale.

                                       COUNT XII:
                               COUNT XIV: ATTORNEYS’ FEES

        97.      The Trustee requests that the Court award him all of his reasonable attorneys’ fees,

expenses, and costs of court incurred in connection with this adversary proceeding against Defendants

as authorized under section 24.013 of TUFTA.

                                                   22
        Case 20-03075 Document 1 Filed in TXSB on 04/02/20 Page 23 of 23



                                               PRAYER

        WHEREFORE, the Trustee respectfully requests that the Court enter judgment for, or make

findings of fact and conclusions of law in support of, the following relief:

                    a. Enter an order of judgment avoiding the transfers of the interests in Ark City
                       and the Velocys Reactor under section 548(a)(1)(A) and (B) of the Bankruptcy
                       Code;

                    b. Enter an order of judgment avoiding the transfers of the interests in Ark City
                       and the Velocys Reactor under section 544(b) of the Bankruptcy Code and
                       TUFTA.

                    c. Enter an order of judgment for recovery of the transfers of the interests in Ark
                       City and the Velocys Reactor under sections 544(B) and 550(a) of the
                       Bankruptcy Code and section 24.009 of TUFTA.

                    d. Enter an order of judgment determining that Defendants Kreg Stanley, Kevin
                       Stanley, Bill Stanley, Johnny Virgin, and Ian Anderson breached their fiduciary
                       duties and awarding damages in connection therewith.

                    e. Exemplary damages;

                    f. Attorneys’ fees and costs; and

                    g. All other relief to which the Plaintiff is entitled and is just and proper.

Dated: April 2, 2020
                                                Respectfully submitted,

                                                DIAMOND MCCARTHY LLP

                                                By: /s/ Charls M. Rubio
                                                Charles M. Rubio
                                                TBA No. 24083768
                                                crubio@diamondmccarthy.com
                                                Brian Raymond Hogue
                                                TBA No. 24094725
                                                bhogue@diamondmccarthy.com
                                                Two Houston Center
                                                909 Fannin, 37th Floor
                                                Houston, Texas 77010
                                                (713) 333-5100 Telephone
                                                (713) 333-5199 Facsimile

                                                Counsel to Chapter 7 Trustee Rodney D. Tow



                                                   23
